DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part “wherein the second electrode is a metallic light reflective layer, or wherein the device further comprises a separate metallic light reflective layer and the separate metallic light reflective layer is in contact with the second electrode”.  Claim 3 recites similar limitations.  Furthermore, claim 29, which depends on claim 28 and in turn depends on claim 1 recites in part “wherein the second electrode is graphitic”.  
Examiner is very uncertain as to what the above limitations mean, which ones are supported by disclosure and which ones do not contradict each other.  Examiner wrote a 112, 2nd rejection above, but maybe 112, 1st is warranted?  Examiner has no idea.  See below for explanation.
First of all, the disclosure clearly states that second electrode is metallic.  Then, the above claim recites a possibility where there is another layer, also metallic (“separate metallic light how does this look like?  What is it Examiner supposed to find?  Examiner has no idea, based on drawings.  Please provide specific citations to a drawing and to a specific drawing notation for all.  
Second of all, claim 28 further recites that second electrode is graphitic.  That is an issue.  Graphene is neither metal nor is it “light reflective”.  Graphene is notoriously well known to be light transmissive non-metal.  Again, what is the structure looks like?  Examiner has no idea how to interpret the claims in light of disclosure since he is not seeing any of this in the drawings.  Again, please provide drawing citations and resolve as to what is going on as far as “light reflective” or “light transmissive” or what is going on.   Is all of the above are different layers of one object (such as layers of contact)?  Alternatively, is it layers of one contact and wiring layers attached to it?  What is it?  
Examiner has to examine the claims and has to interpret the claims somehow.  For the purposes of this Action, the whole mess will be interpreted as a multi-layer contact, where some layers are metallic, and some are not, and some are light reflective and some are light transmissive.  Examiner is NOT saying that disclosure supports such interpretation.  This is just what Examiner considers to be the most realistic interpretation of what he has been given.
Yet again, please provide specific drawing citations for every claimed element, relating to electrodes / reflective / graphitic.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 13, 14, 16, 17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2013/0187128) by Yi et al (“Yi”).
Regarding claim 1, Yi discloses in FIGs. 1A-11G and related text, e.g., a device comprising: 
a plurality of nanowires or nanopyramids (40; par. 35: “nano-scale structures”) grown on a graphitic substrate (20; Abstract: “carbon layer comprising a graphene”), the plurality of nanowires or nanopyramids having a p-n or p-i-n junction (50; comprises of 52, 54 & 56; so, p-i-n, since dopant type of 54 is not specified) and each of the plurality of nanowires having a top and a bottom, the bottom of each of the plurality of nanowires or nanopyramids being in contact with the graphitic substrate (see FIGs, where 40 is in contact with 20), and the plurality of nanowires or nanopyramids comprise at least one group III-V compound semiconductor (see pars. 44-46, for an example list of materials);
a first electrode (80) in electrical contact with the graphitic substrate; 
a second electrode (60) in contact with the top of at least a portion of the plurality of nanowires or nanopyramids; and
wherein the second electrode is a metallic light reflective layer (this requires elaboration; according to Applicant, in par. 208 of his specification, as published, top electrode and light reflective layer are the same thing; also, it uses Au and Ni as materials; hence, 60 is the light reflective layer; also note that layer 60 uses Au and Ni as materials, just like Applicant (par. 47)), or
wherein the device further comprises a separate metallic light reflective layer and the separate metallic light reflective layer is in contact with the second electrode (the Applicant has limitation of “OR” above; in the instant case, it is the other possibility, which is addressed above; this possibility is more specifically claimed in claim 28 and is addressed there, for purposes of prior art rejection); and 
wherein the device comprises a light emitting diode that emits light and the light is emitted in a direction substantially opposite to the metallic light reflective layer (layer 54, active layer, makes a loop in FIG. 8A; also, light emitting layers emit light in all directions, by default, then the light is focused or directed in a specific desired direction (sometimes), hence, 54 emits light in all directions, including the claimed direction; thus meeting limitations).
Regarding claim 3, Yi discloses in FIGs. 1A-11G and related text, e.g., a plurality of nanowires or nanopyramids (40; par. 35: “nano-scale structures”) grown on a graphitic substrate (20; Abstract: “carbon layer comprising a graphene”), the plurality of nanowires or nanopyramids having a p-n or p-i-n junction (50; comprises of 52, 54 & 56; so, p-i-n, since dopant type of 54 is not specified) and each of the plurality of nanowires having a top and a bottom, the bottom of each of the plurality of nanowires or nanopyramids being in contact with the graphitic substrate (see FIGs, where 40 is in contact with 20), and the plurality of nanowires or nanopyramids comprise at least one group III-V compound semiconductor (see pars. 44-46, for an example list of materials);
a first electrode (80) in electrical contact with the graphitic substrate; 

wherein the second electrode is a metallic light reflective layer (this requires elaboration; according to Applicant, in par. 208 of his specification, as published, top electrode and light reflective layer are the same thing; also, it uses Au and Ni as materials; hence, Examiner is going to interpret the limitations in fashion identical to Applicant; 60 is the light reflective layer; also note that layer 60 uses Au and Ni as materials, just like Applicant (par. 47)), or
wherein the device further comprises a separate metallic light reflective layer and the separate metallic light reflective layer is in contact with the second electrode (the Applicant has limitation of “OR” above; in the instant case, it is the other possibility, which is addressed above; this possibility is more specifically claimed in claim 28 and is addressed there, for purposes of prior art rejection); and 
wherein the metallic light reflective layer or the separate metallic light reflective layer reflects any incoming light onto at least a portion of the plurality of nanowires or nanopyramids (the second electrode above is made of Au or Ni; both Au and Ni are notoriously well-known reflective materials; for example, everyone seen a gold ring; everyone knows that it reflects any incoming light; thus meeting limitations); and
wherein the device comprises a photodetector device and wherein in use light is absorbed in the device (the Applicant is claiming a method of use limitation in a claim drawn to device; explanation: photodetector and light-emitting diode are same structure, where the polarity of power is reversed; electricity is applied one way for LED and in opposite way for photodetector; 
Regarding claim 4, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the device further comprises a hole-patterned mask (90 or 30 read on limitations) deposited on the graphitic substrate, the hole-patterned mask comprising a plurality of holes (see FIG. 11 for both 90 and 30), and wherein the plurality of nanowires or nanopyramids are grown through the holes of the hole-patterned mask on the graphitic substrate (the limitations of “grown through” are not patentable in a claim drawn to device, because these are method of making limitations).
Regarding the process limitations of "grown through…", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Regarding claim 5, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids are grown epitaxially (see for example, par. 90; epitaxy 
Regarding claim 6, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the graphitic substrate is graphene (see claim 1).
Regarding claim 9, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the device further comprises a support (FIG. 8; 10 on bottom or top reads on the limitations) adjacent the graphitic substrate, opposite to the plurality of nanowires or nanopyramids grown on the graphitic substrate.
Regarding claim 13, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise GaN, AlGaN, InGaN or AlInGaN (see pars. 44-46 for list of materials).
Regarding claim 14, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise a multiple quantum well (MQW) (54).
Regarding claim 16, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the device which emits or absorbs light in the UV spectrum (by default; virtually anything absorbs at least a little of light in UV spectrum; the materials that do not absorb UV light at all are virtually non-existent).
Regarding claim 17, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the device comprises a plurality of nanowires and the p-n or p-i-n junction within each of the plurality of nanowires is axial (as shown in FIGs; axial structures are shown).
Regarding claim 19, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise an (Al)GaN/Al(Ga)N superlattice (the terms “superlattice” and “multiple quantum well” are sometimes used interchangeably; as was made 
Regarding claim 20, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids comprise AlGaN (see pars. 44-46) with an increasing or decreasing concentration of Al along a direction, in each of the plurality of nanowires or nanopyramids (by definition; it is physically impossible to have perfectly even concentration of Al; it will change up or down, especially at the interface with another layer; hence, the limitations are met by definition).
Regarding claim 21, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the plurality of nanowires or nanopyramids are doped using Mg or Be (see par. 46).
Regarding claim 22, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein the device comprises a light emitting diode device (see FIGs. 8), each of the plurality of nanowires or nanopyramids is separated by space (see FIGs. 8), and the space between each of the plurality of nanowires or nanopyramids is filled by a supporting and electrically isolating filler material (see top 10; it is electrically isolating, because otherwise the device would not be functional; everything would short out) transparent to the light emitted from the device (10 can be sapphire, for example; it is partially transparent to light material).
Regarding claim 23, Yi discloses in FIGs. 1A-11G and related text, e.g., wherein each of the plurality of nanowires or nanopyramids is separated by space and the space between each of the plurality of nanowires or nanopyramids is filled by a supporting and electrically isolating filler material transparent to visible and/or UV light entering into the device (see rejection of claim 22; same logic applies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”).
Regarding claim 7, Yi discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the graphitic substrate has a thickness of 20 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the graphitic substrate has a thickness of 20 nm or less”, in order to simplify the processing steps of making a device, by limiting costs in time and material (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).   

Regarding claim 8, Yi discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the graphitic substrate is graphene having up to 10 atomic layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the graphitic substrate is graphene having up to 10 atomic layers”, in order to simplify the processing steps of making a device, by limiting costs in time and material (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).   
Thickness of material is one such variable, and minimizing it is one of routine tasks, as was explained above.
Regarding claim 25, Yi discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 3, except wherein the device absorbs light in the UV spectrum.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the device absorbs light in the UV spectrum”, in order to use the device in the applications that require ultraviolet light detection, as maybe required by as evidence of Examiner’s assertion that it is obvious to use device in Yi in UV applications, see US-7335908, page 4 of patent; a scientific article “Nanowire Ultraviolet Photodetectors and Optical Switches”, by Kind, H, dated 2002 is mentioned; keep in mind that it is an ancient by semiconductor industry standards article (every generation of semiconductor industry is 18-24 months; 2002 is at least 7 generations old, when compared to Applicant’s filing date; hence, “ancient”); hence, the article provides evidence that using nanowire photodetectors, in UV spectrum applications, is an obvious application for such photodetectors). 
Regarding claim 26, Yi discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the metallic light reflective layer or the separate metallic light reflective layer has a thickness of more than 20 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the metallic light reflective layer or the separate metallic light reflective layer has a thickness of more than 20 nm”, in order to simplify the processing steps of making a device, by limiting costs in time and material while still having a functional device (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation; of course, the layer still needs to function for its states purpose - “reflective layer” – hence, thickness cannot go to zero).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).   

Regarding claim 27, Yi discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the metallic light reflective layer or the separate metallic light reflective layer has a thickness of at least 50 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the metallic light reflective layer or the separate metallic light reflective layer has a thickness of at least 50 nm”, in order to simplify the processing steps of making a device, by limiting costs in time and material while still having a functional device (in semiconductor industry there is a new generation of technology about every 18-24 months (Moore’s Law; as is well known to even regular CNN watchers, never mind “skilled in the art”; and is as well-known, the geometries shrink with every generation; hence, the recited thickness would be obvious to skilled in the art, as part of cost reduction in time and material, as is true with every semiconductor technology generation; of course, the layer still needs to function for its states purpose - “reflective layer” – hence, thickness cannot go to zero).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).   
Thickness of material is one such variable, and minimizing it is one of routine tasks, as was explained above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2013/0213470) by Yi2 et al (“Yi2”).
Regarding claim 10, Yi discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1 & 9, except wherein the support is fused silica or quartz.
Yi2 discloses in FIG. 6 and related text, e.g., wherein the support is fused silica or quartz (see par. 28; Yi2 explicitly teaches materials to have under the carbon structure layer (such as graphene of Yi); he says that material can be sapphire (just like Yi teaches), but also lists a long list of other materials, including quartz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the support is fused silica or quartz” as taught by Yi2, since simple substitution of one known element for another (substitution of sapphire under carbon layer of Yi with quartz under carbon layer of Yi2) to obtain predictable results (Yi2 teaches both; teaches that they are interchangeable; it is actually the same inventor; hence, the results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-9577176) by Fong et al (“Fong”).
Regarding claim 11, Yi discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1 & 9, except wherein the device further comprises an intermediate layer adjacent the graphitic substrate, opposite to the plurality of nanowires or nanopyramids grown on the graphitic substrate.
Fong discloses in FIG. 2B and related text, e.g., wherein the device further comprises an intermediate layer adjacent the graphitic substrate (see FIG. 2B, layers 120 and 290, and .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the device further comprises an intermediate layer adjacent the graphitic substrate” as taught by Fong, in order to keep the surface of graphene clean of contaminants (top of col. 8). 
Regarding claim 12, the combined device of Yi and Fong disclose in cited figures and related text, e.g., wherein the intermediate layer is hexagonal boron nitride (hBN), a metal grid, or a Ag nanowire network (see rejection of claim 11).

Claim 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2012/0068153) by Seong et al (“Seong”).
Regarding claim 15, Yi discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1, except wherein the plurality of nanowires or nanopyramids contain an electron blocking layer.
Seong discloses in FIG. 5C and related text, e.g., wherein the device contain an electron blocking layer (see layer 58 and par. 20; Seong teaches that EBL may be part of LED device formed on graphene).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the device contain an electron blocking layer” as taught by Seong, since applying a known technique (technique of Seong) to a known device ready for improvement (device of Yi; device is ready because Seong teaches both kinds of devices: with and without EBL) to yield predictable results (results are predictable because 
Regarding claim 24, the combined device of Yi and Fong disclose in cited figures and related text, e.g., a composition of matter comprising: a plurality of group III-V nanowires or nanopyramids grown epitaxially on a graphitic substrate, wherein the plurality of group III-V nanowires or nanopyramids comprise an n-type doped region and a p-type doped region separated by an intrinsic region which acts as a multiple quantum well, wherein the p-type doped region comprises an electron blocking layer (see rejection of claims 1 & 15 above).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2012/0141799) by Kub et al (“Kub”).
Regarding claim 18, Yi discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1, except wherein the plurality of nanowires or nanopyramids comprise a tunnel junction.
Kub discloses in FIG. 1and related text, e.g., wherein the device contain comprise a tunnel junction (see par. 149, top of page 16; Kub teaches interchangeability of various light emitting structures, formed on graphene, including tunneling diode structure; hence, “tunnel junction”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “wherein the device contain comprise a tunnel junction” as taught by Kub, since applying a known technique (technique of Kub) to a known device ready for improvement (device of Yi; device is ready because Kub teaches both kinds of devices: with and without tunneling junction) to yield predictable results (results are predictable because Kub . 

Claims 28 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2013/0187128) by Yi et al (“Yi”) in view of (US-2016/0013365) by Chun et al (“Chun”).
Regarding claim 28, Yi discloses in cited and related text, e.g., substantially the entire claim structure, as recited in claims 1, except wherein the device comprises the separate metallic light reflective layer and the separate metallic light reflective later is in contact with the second electrode.
First of all, see the 112 2nd rejections regarding this claim.   Second of all, as was cited above, this whole mess will be interpreted as “multi-layer electrode”, given the context.  Such multi-layer electrodes are very-well known in the art.
Chun discloses in FIG. 1and related text, e.g., a multi-layer electrode including various metallic reflective layers (par. 172; has long list of materials; lots of them are metallic and reflective).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yi with “a multi-layer electrode including various metallic reflective layers” as taught by Chun, since applying a known technique (technique of Chun) to a known device ready for improvement (device of Yi; device is ready since they both have electrodes; Chun merely expands on the topic of compatible materials and structures for the electrodes) to yield predictable results (results are predictable because Chun teaches that such combination of materials work) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 29, the combined device of Yi and Chun disclose in cited figures and related text, e.g., wherein the second electrode is graphitic (par. 172 mentions graphene as one of the materials for multi-layer electrode).

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection, when applied to most claims.  Regarding claim 24 specifically, and argument regarding multiple “pyramids and nanowires” and their “electron blocking layer”, Applicant’s argument is not found persuasive.  Primary reference teaches the multiple “pyramids/nanowires” and secondary reference teaches “electron blocking layer” for specific device stack.  The combination of references teaches all the limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/11/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894